Citation Nr: 0002029	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for status post repair, 
ruptured right quadriceps tendon, with related right gluteal 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945 and October 1961 to August 1962 with various 
periods of active duty for training between 1951 and 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
claim before the Board is limited to entitlement to service 
connection for status post repair, ruptured right quadriceps 
tendon, with related right gluteal strain as listed on the 
title page of this decision.  That is the issue that was 
specifically developed for appellate consideration.  Any 
additional claim, to include service connection for 
degenerative joint disease of the right knee, is not 
addressed at this time as it is not an issue that is before 
the Board.  


FINDINGS OF FACT

There is no competent evidence of record showing that status 
post repair of a rupture of the right quadriceps tendon and 
related right gluteal strain is of service origin or that it 
is secondary to service-connected small, faint scars over 
both the palms and right knee as residuals of a shell 
fragment wound (SFW).  


CONCLUSION OF LAW

The claim of entitlement to service connection for status 
post repair of a rupture of the right quadriceps tendon and 
related right gluteal strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records (SMRs) reflect that the veteran 
incurred a SFW of both hands and the right knee in April 
1945.  This injury was described as slight.  He was treated 
with sulfa without need for hospitalization.  Periodic 
examination report in May 1945 noted that the bones, joints, 
and muscles were normal.  Upon service separation examination 
in December 1945, small, faint scars over both palms and the 
right knee were reported.  Examination of the bones joints, 
and muscles were normal.  SMRs from the veteran's second 
period of active service from 1961 and 1962 are negative for 
any right knee disability or disorder.  

Additional SMRs from the veteran's periods of active duty are 
negative for right knee disability.  The veteran was seen in 
July 1958 for a pulled muscle in the right leg.  An Ace 
bandage was applied.  This occurred during a period when the 
veteran was not on active duty or active duty for training.  
Subsequently conducted examinations in April 1959, 1961, 
1962, 1964 and 1968 are negative for any right knee 
disability.  

VA treatment reports show that the veteran was hospitalized 
in March 1994 for repair of a ruptured right quadriceps 
tendon following a fall from his motor home.  The diagnosis 
was rupture of the quadriceps tendon.  The tendon was 
surgically repaired, and the veteran was subsequently 
referred to physical therapy for successful rehabilitation.  

Upon VA examination in October 1994, it was noted that the 
veteran's medical history included a traumatic wound from 
gunfire during World War II.  The veteran stated that the 
injury "chipped the right knee cap" and distal quadriceps 
tendon and the right thenar eminence.  At the time of the 
injury, he received field dressing but did not have further 
surgery.  Over the years, he experienced chronic aching, 
occasional erythematous and swelling pain in the right knee.  
He had a mild decrease in range of motion but was able to 
continue routine occupational duties.  

On examination, the veteran was described as fully 
ambulatory, but his gait did wander demonstrating mild right-
sided weakness.  The right leg demonstrated a healed 
longitudinal surgical scar extending from the superior pole 
of the right knee, approximately 6 cm. up the quadriceps 
muscle.  There was warmth and swelling surrounding this well-
healed surgical scar.  The right buttock was mildly tender to 
deep palpation, but there was no erythema or swelling.  The 
right knee demonstrated mild warmth and no erythema.  There 
was chronic, firm swelling surrounding the knee joint.  There 
was mild to moderate tenderness on palpation of the medial 
and lateral aspects of the joint.  There was no drawer sign 
and no medial or lateral instability of the knee at this 
time.  There was no hyperextension.  There was decreased 
flexion of the knee joint to 155 degrees at best effort.  The 
veteran was able to heel and toe walk normally.  There was 
trace pedal edema on the right leg with the description that 
this lower extremity swelled on a daily basis, worse since 
the time of surgery.  There was negative Homan's sign.  
Sensation was intact throughout the right lower extremity.  
On further muscular testing, the veteran was able to adduct 
and abduct his hip joints with 5/5 force.  He had a good hip 
flexion and good kick.  

The final diagnoses included chronic post-traumatic changes 
to the right knee and right distal quadriceps tendon, now 
status post surgical repair of the right quadriceps tendon 
with remaining mild weakness and more advanced muscular as 
well as articular swelling.  There was related gluteal 
strain.  

At a personal hearing in October 1996, the veteran testified 
in support of his claim.  He reported that he did not have 
problems with his knees prior to entering military service.  
The injury to his right knee occurred on the day prior to the 
end of the war.  He received a field dressing to the area by 
a medic and subsequently did not have problems walking other 
than an occasional spasm.  He testified that several years 
later during training, he strained his right knee that 
required a bandage.  The injury wore off.  He also reported 
an incidence when he had a "Charley Horse."  The veteran 
did not recall a time when his knee was X-rayed.  He believed 
that the muscle pull to the right leg in 1958 was the result 
of the inservice shell fragment wound to the right knee.  His 
right knee never had the strength that his left one did.  In 
1994, he fell out of his motor home when his right knee gave 
away.  He said that the scars on his knee that were the 
result of the inservice injury caused his knee not to 
function the way that it should.  The veteran's wife did not 
recall that the veteran had any problems with his right knee 
after he returned from military service.  Other than two 
episodes while he was playing ball, the appellant did not 
have problems with his right knee after service.  He had 
suffered a muscle strain in 1958 and did not have follow-up 
treatment.  

Upon VA examination in May 1999, the veteran related that on 
the last day of combat of World War II, he jumped off of a 
tank that was moving and ending up landing on his knee.  He 
also sustained an open wound to the knee although he was not 
exactly clear what that was.  He was not seen by a doctor but 
was closed up be a medic.  He went on to a successful career 
of driving a bus.  Two years ago, he walked out of a 
recreational vehicle and tripped and fell.  He was eventually 
diagnosed with a rupture of his right quadriceps tendon and a 
gluteal strain.  The rupture was repaired at a VA facility 
with four weeks of subsequent rehabilitation.  The veteran 
said that he was now able to get around on the leg "pretty 
good now."  He had a history of moderate degenerative joint 
changes in the knee.  

On physical examination, the appellant had right knee range 
of motion of 0 to 125 degrees.  The knee was stable to varus 
and valgus stressing as well as coronal stress testing.  He 
had some palpable osteophytes along his medial and lateral 
joint lines.  He had no real tenderness along the inferior 
border of the patella but did have some tenderness along the 
iliotibial band insertion.  He was able to actively maintain 
a straight leg raise and had good muscle mass of his 
quadriceps muscle.  

The examiner opined that there was little evidence to relate 
the rupture of the quadriceps tendon to the SFW of the right 
knee.  It was thought that the problems with the right knee 
resulted from the fall off of the recreational vehicle, as 
there was no history of previous complaints prior to this 
fall.  The examiner stated that there was no evidence to link 
the quadriceps injury to the SFW on active duty.  

Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, service connection is 
warranted for the degree of aggravation, but only that 
degree, over an above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a 


diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

Analysis

It is the veteran's primary argument that current right knee 
disability, status post repair, ruptured right quadriceps 
tendon, with related gluteal strain, is due directly from 
injury during service, and/or as a secondary effect of the 
service-connected SFW of the knee.  However, the veteran's 
SMRs do not contain references to diagnosis of a chronic 
right knee disability or gluteal strain during service, to 
include at time of separation from service and upon 
additional periodic examinations conducted for active duty 
for training purposes.  

Similarly, the post service medical evidence of record is 
negative for a right quadriceps tendon disorder until many 
years after service and after an intercurring injury.  While 
the veteran was seen in 1958 for a pulled muscle in the right 
leg, numerous examinations in subsequent years did not 
reflect a chronic right knee disorder.  It was not until the 
veteran fell in 1994 that a ruptured right quadriceps tendon 
with related gluteal strain was diagnosed.  Additionally, a 
VA physician has opined that there is no evidence to link the 
quadriceps injury to the service-connected SFW.  

Simply put, there is no competent medical evidence of record 
linking a right lower extremity disability with active 
service or to the service-connected SFW of the right knee.  
Accordingly, the claimant has not met his burden of 
submitting a well-grounded claim for direct of secondary 
service connection because he has not satisfied the required 
elements of a well-grounded claim.  The Board has considered 
the veteran's assertions that such a disability exists, and 
that it is the result of his SFW of the right knee.  While he 
is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, he is not competent 
to link those manifestations with any internal and nonvisible 
disability of the SFW shown on this record.  Espiritu, 
Grivois, Savage, supra.  

In the case of Allen v. Brown, supra, the Court held that 
pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  This is of no avail to the 
veteran, however, because the evidence of record plainly does 
not support a finding that his service-connected SFW of the 
right knee increased the severity of his nonservice-connected 
ruptured right quadriceps tendon and gluteal strain.  Simply 
stated, and in light of Allen, there is no medical evidence 
that counters or equals the overwhelming evidence that the 
veteran's right knee disorder with gluteal strain was neither 
caused or aggravated by his service-connected SFW of the 
right knee.  Accordingly, service connection for these 
disorders on a secondary basis is not warranted, and the 
claim for such is not well grounded.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet the initial burden of submitting well-grounded 
claim.  Since the appellant did not meet this burden, 
however, the claim is inherently implausible such that any 
possible error by the RO in this respect is harmless and the 
claimant is not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Finally, the Board must point out that 
nothing in this determination challenges, or should be 
construed as challenging, the veteran's good faith belief in 
the validity of his claim.  Nor is this disposition the 
result of the Board's failure to recognize that the veteran 
engaged in combat with the enemy and sustained wounds in 
combat.  As the above discussion indicates, this matter turns 
upon the absence of competent evidence to link the claimed 
disability with service or service connected disability.  The 
Board is without legal authority to grant the benefit in the 
absence of such evidence, no matter what the equities of the 
veteran's status may be. 


ORDER

Service connection for status post repair, ruptured right 
quadriceps tendon, with related right gluteal strain is 
denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

